It is a great honour for me to address the General Assembly today on behalf of the Republic of Serbia.
First of all, I must say that I am profoundly grateful to all those present in the Hall because I know that there can be little excitement regarding my speech. Nevertheless, from time to time it is necessary for us to listen to one another. The general debate is an opportunity to highlight the numerous achievements of the world Organization in previous periods. At the same time, it is an opportunity to jointly reaffirm our commitment to the purposes and principles of the Charter of the United Nations, as well as our readiness to strengthen our collective resolve to engage actively and to do more to promote peace and security, sustainable development and human rights in the interest of humankind as a whole.
The Republic of Serbia strongly supports the proposed theme for this year’s general debate.
My country firmly believes that productive multilateralism is not only necessary but also achievable if we all demonstrate readiness, in a spirit of cooperation, compromise and flexibility, for joint engagement in the task of realizating the strategic vision of a better world for all of us. Political will is the first step in that direction, but it must be followed by both measures and practical activities. It is our deep- seated belief that this is the only way forward in a world of growing interdependence and complexity, where common challenges require common solutions.
We believe that peace is the foundation for all our common endeavours in fighting poverty, unemployment, organized crime, corruption, violence and all kinds of extremism; in fighting for a better world based on universal respect for justice, the rule of law, and human rights and freedoms that apply to everyone, regardless of differences in race, gender, language or religion.
It seems to me that my words are familiar and that many other people have mentioned the same things. I therefore have an obligation to be as brief as possible, so I will not read my official speech but instead will hand out copies of it. I will speak to the Assembly in a different way. I will not use the teleprompters, as many speakers smarter than I have done in this debate.
Coming from a relatively small country in the Western Balkans, in the heart of Europe, and representing today a proud, dignified and freedom- loving people, I am very proud to have an opportunity to be speak here. I am very proud to see people in this great Hall who are ready to listen to those of us who come from small nations. There is no reason for us to address our own public to gain political points; we have enough votes to legitimately represent our people.
We have heard many impressive words from the representatives of the big Powers, but we have not heard in this general debate any suggestions for real solutions to some very important issues.
First of all, we have heard almost nothing about a comprehensive solution to the migrant crisis, which affects almost the entire world. Coming from a very small country in the Balkans, we have been waiting for a proposal by the big Powers. We will always agree with them and be ready to do our job together with them. Even though my country is not a State member of the European Union, we have been ready to participate in its quota system. However, nobody within the European Union accepted that system. But now we do not know what our policy on that issue should be, because countries differ as to their policies. We should share the same values, but instead completely different solutions leave us with no idea how to negotiate all the bumps in the road ahead.
I must also add that the migrant crisis is far from over. It has just begun. Today, Serbia is currently facing a greater number of difficult issues than it faced a year ago. Today, we have more than 7,000 migrants within our borders. Bulgaria has the same number. Those people cannot go anywhere else because all the other countries have already closed their borders. I have a question for all delegations. Are there any common solutions for us? Is there something that we can all do together? There are some steps that we can take for ourselves and by ourselves. We will do that, but we will continue to await a common, comprehensive solution from both the European Union and the United Nations, because the current situation is not coming to an end. It will not end in a few days, a few weeks or a few months.
We call the Assembly’s attention to a few other issues. Delegations know that my country has faced many difficulties over the past 25 years. During the past 100 years, I think that we did not miss a single war, from the first Balkan War to the most recent wars in the 1990s. I hope that in the future we will have enough strength to overcome all disputes and to do more for our people and their economic development.
We recently succeeded in delivering better economic results. For the first time in our contemporary history, we have a surplus in our budget. After many years of crises, we will have a growth rate that exceeds 3 per cent this year, and we expect even better growth rates in the years to come. That does not compare with the growth rates of some countries in Asia and Africa, like the country of my friend the Prime Minister of Mauritius, but it is still better than the average growth rate in Europe, and we are very proud to be able to say that today.
I have been highlighting various issues because we are once again facing instability in the region, which could jeopardize almost every gain we have made. This is something I have been signalling for the past two years. To tell the truth, we have received a great deal of support from the United Nations and all our friends — in the West and the East — but still the situation in the Western Balkan region has not improved. That is why we worry a lot, and why I think that we need to invest even more effort, more time and more of our political will to overcome all the difficulties, disputes, quarrels and enmities inherited from the past.
We have faced some terrible insults from some of our neighbours. I will not reply to them in kind today. They have said that my people are a handful of poor, miserable wretches. These are things nobody should say about any nation anywhere. We have decided not to respond to them, and we will stay on that track. We will not be so gross about anybody, even though we may be insulted and offended again.
Why am I saying that? I am saying that because I think that the Western Balkan region needs peace, stability, better understanding and real reconciliation in the future. Have we succeeded in that over the past 20 to 25 years? I dare say we have not, or not entirely. Hatred is even more bitter among the people of some countries in the Western Balkans, but at least we have succeeded in preserving the peace and maintaining calm and tranquillity. We will do our best to keep up the pace, to stress economic development and to preserve and develop our political relationship in a different way than we used to.
Once again, we are very thankful to those nations that were not on our side, but on the side of international public law. They did not support the unilaterally proclaimed independence of our southern province, Kosovo and Metohija. We are profoundly grateful to the Member States that abided by the United Nations Charter.
We are persistent in continuing our dialogue and conversations with Kosovo Albanians, because we need to live together. We need to create a common future. These talks are facilitated by the European Union, and we are deeply committed and dedicated to carrying on with them. We will remain ready to inform the Assembly about the results of these conversations, and we hope that the situation in Kosovo and Metohija will not be a source of instability in future. That is at least one good conclusion from my speech of today.
There are several other issues at stake. We face various dangers, and many factors could jeopardize our future sustainable development. There is a greater presence of terrorist cells in various countries in the Western Balkans, and, together with the rest of the world, we will do our best to fight that terrible evil. That is why we joined the coalition to fight the Islamic State in Iraq and the Sham. I am proud to say that we will always be with the better side of the world, the side of the world that will preserve peace, stability and the values for which the modern world is fighting.
Serbia will do its best not only to protect its own national and State interests but also to listen to the other small and relatively small countries, because we need to unite; otherwise I am very much afraid that our voice will not be heard in future.
I think that the General Assembly can be satisfied that, at least in the past three or four years, we have all been hearing that Serbia is a pillar of stability in the Western Balkans. We are proud of that fact. That will remain the case for the next 5, 10, 20 years, and I hope that we will be able to create a better world and better cooperation, particularly among us smaller countries in the world. We will do our best, at least from our side, to listen and to see what we can achieve all together.
